Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel (2007/0138409).
	Regarding claim 1, Daniel discloses a structured surface part to be irradiated for a radiation capturing device, comprising: an arrangement area defining a surface area of the structured surface part (Daniel, 212): a plurality of protrusions (Daniel, Fig. 9, areas between gaps 904) arranged in the arrangement area, wherein the protrusions comprise a photosensitive material mixture at least containing particles having radiation-relevant properties (Daniel, [0018]), a binder and a cured photosensitive component (Daniel, [0018]), wherein, in a direction pointing away from or perpendicular to the surface area, the photosensitive material mixture of the protrusions comprises a number of layers one above the other (Daniel, Fig. 9, three layers shown), and wherein the structured surface part is bendable (implicit from Daniel [0027] re: roll-to-roll processing; also the properties of the material are a function of the material, and the material in Daniel (photo-curable polymer with scintillator material included therein) is substantially similar to the claimed material and therefore shares the same properties).
	Regarding claim 2, claim 2 contains no additional structure by which to distinguish the claimed invention from Daniel, as any “adjustment” occurs prior to manufacturing in the mind of the designer, and a material choice necessarily has been completed prior to the manufacture thereof.
	Regarding claim 3, Daniel further discloses the particles having radiation-relevant properties comprise at least one scintillating material dispersed in or mixed with at least one of the photosensitive component and the binder.  (Daniel [0018])
	Regarding claim 4, Daniel further discloses a first layer of a protrusion contains a first scintillating material and a second layer of the protrusion contains a second scintillating material. (Daniel, [0034], “Also, the kind of scintillating material may differ from layer to layer.”)

	Regarding claim 6, Daniel further discloses the structured surface part is a scintillator array, wherein the protrusions are individual pixels each having scintillating properties, and wherein the pixels are at least partially covered by a reflector. (Daniel [0020]; [0026])
	Regarding claim 7, Daniel further discloses the reflector comprises at least one top reflector layer, arranged on at least an outermost layer of the respective pixel and facing away from the substrate. (Daniel, Fig. 11, 1112)
	Regarding claim 8, Daniel further discloses the reflector comprises at least one between-pixels reflector layer, arranged in a gap between two individual pixels. (Daniel, Fig. 11, 1112)
	Regarding claim 9, Daniel further discloses the reflector contains reflective particles in an organic binder. (Daniel, [0020])
	Regarding claim 10, Daniel further discloses the reflector is a reflective thin film or reflective sheet. (Daniel, [0026])
	Regarding claim 11, Daniel further discloses the reflector is formed by the substrate that is made from a material having reflecting properties. (Daniel, [0018])
	Regarding claim 12, Daniel further discloses the reflector is bendable. (Daniel, [0020], many of the listed reflector options, including ink and silver paste, are bendable)
	Regarding claim 13, Daniel further discloses the particles containing radiation-relevant properties contain particles that partly or completely absorb X-rays or gamma rays or at least a part of their respective spectrum. (Inherent, scintillators absorb x or gamma radiation before re-emitting lower frequency secondary radiation, that is what is meant by “scintillator”)

	Regarding claim 15, Daniel discloses a method of manufacturing a structured surface part to be irradiated for a radiation capturing device, comprising: providing a substrate defining a surface area, providing a photosensitive material mixture at least containing particles having radiation-relevant properties, a binder and a curable photosensitive component, and layer-wise applying of the photosensitive material mixture to the surface area in such a way that protrusions comprising a number of layers one above another are formed, wherein between the application of the respective layer, by a light source, the photosensitive component is cured, wherein at least one of the binder and the photosensitive component are remained in the protrusions to be still present in use of the structured surface part, and wherein the structured surface part is provided to be bendable. (Daniel, [0018])
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884